DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the memorystores” in lines 1-2.  The Examiner believes this is a typographical error and suggests amending the limitation to read as “the memory stores”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (U.S. Patent Application 20200252553) in view of Kedenburg, III (U.S. Patent Application 20180167427) (hereafter Kedenburg) and further in view of Omura et al. (U.S. Patent Application 20120062591).

In regards to claim 1, Luo teaches a graphic drawing method [Fig. 1; e.g. video image processing method including a doodle operation, 0027, 0034], applied to a terminal device [e.g. user device, 0025] that displays each frame of image [e.g. video image, 0029] of a video stream [e.g. images from a video streaming scenario, 0029-0030] through a video streaming application [e.g. video streaming application, 0029-0030] and comprises a canvas deployed on an upper layer of the video image [e.g. target canvas is overlaid on top of the video image, 0044-0047] and structured feature data of at least one basic graphic matching the canvas [e.g. graphic image drawing is performed based on the mapped points of the operating points on the target canvas, 0043], comprising: 
monitoring in real time a target graphic drawing event [e.g. detecting and entering a doodling mode for a drawing operation, 0032-0037, 0042] that is performed by e.g. brush, 0041-0042] based on a selected basic graphic [e.g. straight-line brush, 0041]; 
in a case of monitoring the target graphic drawing event, acquiring, for each frame of image [e.g. video image, 0029] in the video stream is displayed, a drawing coordinate [e.g. target canvas coordinates, 0039-0043] of the paintbrush [e.g. brush, 0039-0043]; and 
rendering and drawing on the canvas a target graphic [e.g. draw a graphic image on the target canvas, 0040-0043] corresponding to an image displayed by the video stream [e.g. overlay the target canvas on which the graphic image is drawn onto the video image, 0044-0049] according to structured feature data of the selected basic graphic and the drawing coordinate [e.g. according to the mapped points of the operating points on the target canvas and the target canvas coordinates, 0039-0049].
Luo does not explicitly teach
a video stream display window on a browser page;
in a case of monitoring the target graphic drawing event, acquiring, for a time point in which each frame of image in the video stream is displayed, a drawing coordinate of the paintbrush at the each time point (emphasis added).
However, Kedenburg teaches a video stream display window [Fig. 4C; e.g. interface 404 including a live content stream, 0041] on a browser page [e.g. web browser, 0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Luo’s method with the features of a video stream display window on a browser page in 
However, Omura teaches in a case of monitoring the target graphic drawing event [e.g. touch event, 0057, 0059], acquiring, for a time point [e.g. point in time, 0059] in which each frame of image [e.g. frame image, 0046-0047, 0059] in the video stream [e.g. VGA signals, 0032] is displayed, a drawing coordinate [e.g. contact point coordinate, 0059] of the paintbrush [e.g. custom pen, 0030] at the each time point;
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Luo’s method and the teachings of Kedenburg with the features of in a case of monitoring the target graphic drawing event, acquiring, for a time point in which each frame of image in the video stream is displayed, a drawing coordinate of the paintbrush at the each time point in the same conventional manner as taught by Omura because Omura provides a method for displaying the frame image and the drawing image, without installing any control driver of the image display apparatus into the PC for providing the frame image [0127].

In regards to claim 2, Luo teaches the method of claim 1, wherein the target graphic drawing event comprises a paintbrush press-down sub-event [e.g. entering the doodle mode includes a touch and hold operation, 0033, 0036], and a drawing moving sub-event [e.g. sliding on the screen by using a finger or a stylus, 0043].
Luo as modified by Kedenburg does not explicitly teach a paintbrush raising sub-event.
However, Omura teaches a paintbrush raising sub-event [e.g. RELEASE event, 0117-0119].


In regards to claim 3, Luo teaches the method of claim 2, wherein monitoring in real time the target graphic drawing event that is performed by the paintbrush based on the selected basic graphic [see rejection of claim 1 above] comprises: 
monitoring in real time [e.g. real time, 0046-0047] generation of the paintbrush press-down sub-event [e.g. Adjustments to the doodle operation are done in real time so detection of the doodle mode would also be in real time, 0033, 0036, 0046-0047], and the drawing moving sub-event [e.g. Adjustments to the doodle operation are done in real time so detection of the doodle mode including the sliding operations would also be in real time, 0043, 0046-0047] separately; and 
in response to monitoring a result that any one of the paintbrush press-down sub-event, the drawing moving sub-event or the paintbrush raising sub-event is generated, determining that the target graphic drawing event is generated [e.g. upon detecting the doodle mode, the corresponding graphic image is drawn based on the doodle operation, 0040-0043, 0046-0047].
Luo as modified by Kedenburg does not explicitly teach the paintbrush raising sub-event.
e.g. RELEASE event, 0117-0119].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Luo’s method and the teachings of Kedenburg with the features of the paintbrush raising sub-event in the same conventional manner as taught by Omura because digital paintbrush operations are commonly used in the art of computer graphics.

In regards to claim 4, Luo as modified by Kedenburg does not explicitly teach the method of claim 3, wherein the drawing coordinate comprises a drawing starting coordinate and a drawing ending coordinate.
However, Omura teaches the method of claim 3, wherein the drawing coordinate comprises a drawing starting coordinate [e.g. contact point coordinate corresponding to the TOUCH event, 0056-0057] and a drawing ending coordinate [e.g. contact point coordinate corresponding to the RELEASE event, 0056-0057].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Luo’s method and the teachings of Kedenburg with the features of a drawing starting coordinate and a drawing ending coordinate in the same conventional manner as taught by Omura because digital paintbrush strokes commonly have a start and end coordinate based on the beginning and end of the stroke.  Also, Luo suggests a drawing starting coordinate and a drawing ending coordinate based on the teachings of the operation sequence of the operating points [0041].

see rejection of claim 1 above] comprises: 
obtaining sub-event information corresponding to the paintbrush at the time point in which the each frame of image in the video stream is displayed according to a monitoring result of the paintbrush press-down sub-event, the drawing moving sub-event and the paintbrush raising sub-event [e.g. The screen may display prompt information indicating that the user can perform a doodle operation. For example, the screen may display prompt information “drawing is allowed on the screen”, to prompt the user that a doodle operation may be performed subsequently, 0035].
Luo does not explicitly teach
in a case where the sub-event information corresponds to the paintbrush press-down sub-event, using a location coordinate of the paintbrush on the browser page at a time point of the paintbrush press-down event as a drawing starting coordinate of the target graphic; and 
in a case where the sub-event information corresponds to the drawing moving sub-event or the paintbrush raising sub-event, using a location coordinate of the paintbrush on the browser page at a time point of the drawing moving sub-event or the paintbrush raising sub-event as a drawing ending coordinate of the target graphic.
e.g. drawing on the web browser using a brush, 0037, 0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Luo’s method with the features of drawing on the browser page using the paintbrush in the same conventional manner as taught by Kedenburg because Kedenburg provides a method for broadcasters to continually engage their viewers throughout the live broadcast [0022-0024, 0041].
Luo as modified by Kedenburg does not explicitly teach
in a case where the sub-event information corresponds to the paintbrush press-down sub-event, using a location coordinate of the paintbrush on the browser page at a time point of the paintbrush press-down event as a drawing starting coordinate of the target graphic (emphasis added); and 
in a case where the sub-event information corresponds to the drawing moving sub-event or the paintbrush raising sub-event, using a location coordinate of the paintbrush on the browser page at a time point of the drawing moving sub-event or the paintbrush raising sub-event as a drawing ending coordinate of the target graphic (emphasis added).
However, Omura teaches
in a case where the sub-event information corresponds to the paintbrush press-down sub-event [e.g. the message include an event TOUCH that notifies that the user has touched a touch panel, 0103], using a location coordinate of the paintbrush on the user interface at a time point of the paintbrush press-down event as a drawing starting coordinate of the target graphic [e.g. using contact point coordinates or the like received from a point in time of receipt of the event TOUCH to draw the drawing image, 0059, 0103-0107]; and 
in a case where the sub-event information corresponds to the drawing moving sub-event or the paintbrush raising sub-event [e.g. an event MOVE that notifies that the user contacting the touch panel 960 has moved a contact point, and an event RELEASE that notifies that the user has separated his/her finger from the touch panel, 0103], using a location coordinate of the paintbrush on the user interface at a time point of the drawing moving sub-event or the paintbrush raising sub-event as a drawing ending coordinate of the target graphic [e.g. using contact point coordinates corresponding to the MOVE or RELEASE event to draw the drawing image, 0059, 0103-0107].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Luo’s method and the teachings of Kedenburg with the features of 
in a case where the sub-event information corresponds to the paintbrush press-down sub-event, using a location coordinate of the paintbrush on the user interface at a time point of the paintbrush press-down event as a drawing starting coordinate of the target graphic; and 
in a case where the sub-event information corresponds to the drawing moving sub-event or the paintbrush raising sub-event, using a location coordinate of the paintbrush on the user interface at a time point of the drawing moving sub-event or the paintbrush raising sub-event as a drawing ending coordinate of the target graphic

Omura does not explicitly teach the browser page.
However, Kedenburg already taught the browser page [Fig. 4C; e.g. drawing on the web browser, 0037, 0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Omura’s user interface with Kedenburg’s browser page because browser pages are commonly used in the art as user interfaces.

In regards to claim 6, Luo teaches the method of claim 1 wherein rendering and drawing on the canvas the target graphic corresponding to the image displayed by the video stream at the each time point according to the structured feature data of the selected basic graphic and the drawing coordinate [see rejection of claim 1 above] comprises: 
performing a coordinate transformation on the drawing starting coordinate and the drawing ending coordinate to obtain a rendering starting coordinate and a rendering ending coordinate of the target graphic on the canvas at the each time point [e.g. After the screen coordinates of the operating points are converted into the target canvas coordinates in the target canvas, in this embodiment, mapped points of the operating points in the target canvas may be determined according to the target canvas coordinates of the operating points. The operating coordinates correspond to the start and end of the detection of the finger or stylus, 0031-0033, 0041]; 
generating structured feature data of the target graphic at the each time point according to the rendering starting coordinate, the rendering ending coordinate and the structured feature data of the selected basic graphic [e.g. Graphic image drawing is performed based on the mapped points of the operating points on the target canvas. Also, connection of the mapped points is performed according to the operation sequence of the operating points which includes the start and end of the detection of the finger or stylus, 0041, 0043, also see 0031-0033]; and 
rendering and drawing on the canvas the corresponding target graphic based on the structured feature data of the target graphic [e.g. the mapped points of the operating points in the target canvas (for example, connection is performed according to the operation sequence of the operating points) may be further connected according to a brush algorithm (for example, a straight-line brush and a texture brush), to draw a corresponding graphic image on the target canvas, 0041, 0043].

In regards to claim 7, Luo teaches the method of claim 1 further comprising: adjusting a location [e.g. location of the doodle area is moved, 0126] and a size of the canvas [e.g. a size of the virtual canvas is adjustable, 0055] according to a location of the video stream [e.g. screen coordinates corresponding to the video image, 0060], a size of the video stream [e.g. size of a facial feature area in the video image, 0055] and a resolution of the video stream [e.g. resolution of the face in the video image, 0059], and e.g. the connection of the mapped points that make up the graphic image are overlaid on the video image, 0041, 0044-0047] and the structured feature data of at least one basic graphic matches the canvas [e.g. graphic image drawing is performed based on the mapped points of the operating points on the target canvas, 0043, 0046].
Luo does not explicitly teach the video stream display window (emphasis added).
However, Kedenburg teaches the video stream display window [Fig. 4C; e.g. interface 404 including a live content stream, 0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Luo’s method with the features of the video stream display window in the same conventional manner as taught by Kedenburg because displaying live video content on display windows are commonly used in the art [0022-0023, 0041].

In regards to claim 8, the claim recites similar limitations as claim 1, but in the form of a graphic drawing apparatus, comprising a processor and a memory storing processor-executable instructions which, when executed by the processor, are configured to perform the method of claim 1.  Furthermore, Luo teaches a graphic drawing apparatus [Fig. 11; e.g. hardware structure of a terminal, 0153], comprising a processor [Fig. 11; e.g. processor, 0153] and a memory [Fig. 11; e.g. memory, 0153] storing processor-executable instructions [e.g. instructions, 0157, 0160] which, when executed by the processor, are configured to perform the method of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 9, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 10, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 11, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 12, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 13, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 14, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 15, Luo teaches a device [Fig. 11; e.g. a terminal, 0153], comprising a processor [Fig. 11; e.g. processor, 0153] and a memory [Fig. 11; e.g. memory, 0153], wherein the memory stores a computer program [e.g. executable program, 0157] which, when executed by the computer program, implements the method of claim 1.

In regards to claim 16, Luo teaches a storage medium [Fig. 11; e.g. memory, 0153] storing a computer-readable program [e.g. executable program, 0157], wherein when the program is executed, the method of claim 1 is implemented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612